In The

                               Court of Appeals

                      Ninth District of Texas at Beaumont

                             NO. 09-13-00331-CV

                             Mike O'Brien
                                   v.
             Corinthian Pointe Yacht and Racquet Club, Inc.

                 Appealed from the 284th District Court
                     Montgomery County, Texas
                      Cause No. 13-02-01368 CV

               ORDER OF REFERRAL TO MEDIATION

      Pursuant to TEX.CIV.PRAC.& REM.CODE ANN § 154.021(a) (Vernon
1997), on this day this court has determined that the above-entitled and
numbered cause is appropriate for referral to an alternative dispute
resolution process.     Accordingly, it is ORDERED that Judge Davie L.
Wilson is appointed mediator in the above case. The parties are directed to
contact the mediator to arrange the logistics of the mediation, which shall be
conducted within sixty (60) days of this order.
      It is further ORDERED that fees for the mediation are to be agreed
upon by the parties and the mediator, and divided and borne equally by the
parties unless agreed otherwise. Fees shall be paid by the parties directly to
the mediator, and shall be taxed as costs upon approval.
      It is further ORDERED that all parties to this cause, or in their stead, a
representative with full settlement authority, shall attend the mediation with
their counsel or record.
      It is further ORDERED that this referral will not delay or modify any
time period relating to the disposition of the above-entitled cause, unless
expressly ordered by subsequent action of this court.
      As provided by TEX.CIV.PRAC.& REM.CODE ANN § 154.053 (Vernon
Supp. 2001), the mediator designated to facilitate this procedure will
encourage and assist but will not compel or coerce, the parties in reaching a
settlement of the dispute. After mediation, the court will be advised by the
mediator only (1) that the case did or did not settle, and (2) that mediation
fees were paid in specified amounts as agreed. Unless the parties otherwise
agree, all matters, including the conduct and demeanor of the parties and
their counsel during the procedure, shall remain confidential to the extent
authorized by TEX.CIV.PRAC.& REM.CODE ANN § 154.053 and 154.073
(Vernon Supp. 2001).
      Pursuant to TEX.CIV.PRAC.& REM.CODE ANN § 154.001 (Vernon
1997), the parties may file a written objection to this Order of Referral
within ten (10) days of this date.
      It is so ORDERED.
      Ordered entered September 19, 2013.


                                                             PER CURIAM